Citation Nr: 1745905	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  14-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction (associated with degenerative disc disease, L5-S1).

2.  Entitlement to service connection for irritable bowel syndrome (IBS) with constipation, to include as due to pain control medication for service-connected disabilities.  

3.  Entitlement to a total disability evaluation based on individual employability (TDIU).  

4.  Entitlement to special monthly compensation (SMC) on account of being housebound. 


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Attorney
ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying, active duty service from November 1979 to March 1988.  The Veteran's second service period from March 1988 to April 1989 does not qualify for VA benefits because of the discharge circumstances.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2015, the Board, in pertinent part: (1) denied the claim for service connection for IBS with constipation; (2) granted a 20 percent rating, but no higher, for right lower extremity radiculopathy, effective June 25, 2008; (3) remanded the claim for service connection for post-concussive headaches; (4) remanded the claim for service connection for onychomycosis (fungal infection of the toenails); (5) remanded the claim for service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction; (6) remanded the claim for an evaluation in excess of 40 percent for neurogenic bladder dysfunction; and (7) remanded the claim for TDIU.  

In October 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that: (1) vacated and remanded the claim for service connection for IBS with constipation; and (2) affirmed the remainder of the June 2015 Board decision.  Specifically, the Court found that the Board erred by providing an inadequate statement of reasons or bases for finding that the Veteran did not have a current disability of IBS because the Board substituted its own, unsubstantiated medical judgement that the Veteran's symptoms (gastroenteritis, nausea, upset stomach, abdominal pains, and heartburn) did not medically equate to IBS for that of a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Court ordered the Board to "provide an adequate statement of its reasons or bases for finding that the [Veteran] does not have IBS, including distinguishing between those symptoms that are caused by IBS and those that are caused by the [Veteran's] already service-connected GERD."  The Court noted that the Board "should provide a medical examination if it deems it necessary to make a decision on that claim."

In February 2017, the Agency of Original Jurisdiction (AOJ), in pertinent part: (1) granted service connection for migraine/tension headaches; (2) granted service connection for dermatitis with onychomycosis of the bilateral toenails; (3) increased the evaluation of neurogenic bladder dysfunction from 40 percent to 60 percent, but no higher, effective August 16, 2010; and (4) found the claim for TDIU moot because the combined disability evaluation was increased to 100 percent.  The AOJ never readjudicated the claim for service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a March 2017 Addendum to VA Form 21-0958, the Veteran's representative contended that, "[s]ince greater benefits are available to [the] [V]eteran when considering TDIU based solely on the bladder dysfunction rated as 60 percent disabling (which would trigger SMC benefits), VA must review her case again instead of considering her TDIU simply as moot."  Specifically, the Veteran's representative did not take issue with the evaluation of the neurogenic bladder dysfunction at 60 percent (which is the maximum schedular rating), but rather, contended that this 60 percent evaluation warrants TDIU and SMC at the housebound rate.

Based on the aforementioned procedural history, the only issues currently before the Board are: (1) entitlement to service connection for IBS with constipation, to include as due to pain control medication for service-connected disabilities; (2) entitlement to service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction; (3) entitlement to a TDIU; and (4) entitlement to SMC on account of being housebound. 
These appeals have been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: (1) entitlement to service connection for IBS with constipation, to include as due to pain control medication for service-connected disabilities; (2) entitlement to a TDIU; and (3) entitlement to SMC on account of being housebound.


FINDING OF FACT

The Veteran's skin condition with irritation and breakdown is etiologically related to her service-connected neurogenic bladder dysfunction.


CONCLUSION OF LAW

The Veteran has met the criteria for entitlement to service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran generally contends that she is entitled to service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction.  The Board agrees that service connection is warranted.  The January 2017 examiner found dermatitis, including a raised, erythema, scaling rash in the groin area and posterior chest.  See January 2017 Skin Diseases Disability Benefits Questionnaire.  The examiner also found this dermatitis to be etiologically related to the absorption pads or some other related issue to the service-connected neurogenic bladder dysfunction.  Id at page 8, Additional Question 2 and Answer Question 2.  As such, the Board finds that this skin condition is etiologically related to her service-connected neurogenic bladder dysfunction and that service connection is warranted. 


ORDER

Entitlement to service connection for a skin condition with irritation and breakdown is granted.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claims.  Specifically, the Board requires further medical development regarding whether the Veteran's reported symptoms medically equated to IBS, including distinguishing between any symptoms attributable to IBS versus service-connected GERD, and whether any symptoms due to pain control medication taken for service-connected disabilities medically equated to IBS.  

The Board highlights service treatment records documenting symptoms of acute gastroenteritis, nausea, upset stomach, and abdominal pains.  The Board also highlights that a June 2011 VA examination documented reports of bowel problems secondary to her spine condition, heartburn, dysphagia or difficulty swallowing, and an "intestinal condition caus[ing] diarrhea and constipation and abdominal pain."  The Veteran was prescribed heartburn medication in August 2004 and the June 2011 examiner noted that the Veteran continued to suffer from heartburn.  

In its June 2015 decision, the Board attributed all of these symptoms to GERD, rather than IBS; however, the Board acknowledges that this finding was not based on the opinion of any medical examiner.  See Colvin, 1 Vet. App. at 174.  The Board also acknowledges that heartburn is medically recognized as a common symptom of GERD, while abdominal discomfort or pain and change in consistency of stool are medically recognized as manifestations of IBS.  See The Merck Manual of Diagnoses and Therapies at 125-26 and 162-65, Mark H. Beers et al. eds., 19th Edition, 2011.  Because the Veteran's symptoms may medically indicate IBS, the Board is required to afford the Veteran an examination to further develop this possibility.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Board finds that the issues of entitlement to a TDIU and SMC on account of being housebound are inextricably intertwined with the issue of entitlement to service connection for IBS with constipation, to include as due to pain control medication for service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Board highlights that the TDIU issue is not moot, as the AOJ found in its February 2017 Rating Decision; although the Veteran's combined disability evaluation was increased to 100 percent, she is still eligible for TDIU, if warranted, which becomes applicable for SMC purposes. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether she had IBS during the appeal period and, if so, whether the IBS is etiologically related to her service.  See McLendon, 20 Vet. App. at 79.

The opinion should include, but is not limited to, discussion of the following: 

(a)  the Veteran's service treatment records documenting symptoms of acute gastroenteritis, nausea, upset stomach, and abdominal pains; 

(b)  the June 2011 VA examination, which documented reports of bowel problems secondary to the Veteran's spine condition, heartburn, dysphagia or difficulty swallowing, and an "intestinal condition caus[ing] diarrhea and constipation and abdominal pain;"  

(c)  the prescribed heartburn medication in August 2004 and the June 2011 examination notation that the Veteran continued to suffer from heartburn; 

(d)  the Merck Manual's categorization of heartburn as a common symptom of GERD and abdominal discomfort or pain and change in consistency of stool as manifestations of IBS (see The Merck Manual of Diagnoses and Therapies at 125-26 and 162-65, Mark H. Beers et al. eds., 19th Edition, 2011); 

(e)  whether any of the aforementioned symptoms are attributable to GERD, rather than IBS; and 

(f)  whether any of the aforementioned symptoms are attributable to pain control medication taken for service-connected disabilities. 

A rationale for any opinion expressed is requested.

2.  After readjudicating the issue of entitlement to service connection for IBS with constipation, to include as due to pain control medication for service-connected disabilities, and implementing the grant herein for the issue of entitlement to service connection for a skin condition with irritation and breakdown, to include as secondary to the service-connected neurogenic bladder dysfunction, the AOJ must readjudicate the issues of entitlement to a TDIU and SMC on account of being housebound.

The Board highlights that the issue of entitlement to a TDIU is not moot, as the AOJ found in the February 2017 Rating Decision.  Although the Veteran's combined disability evaluation was increased to 100 percent, she is still eligible for TDIU, if warranted, which becomes applicable for SMC purposes.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


